Exhibit 10.1.29


 


 


 


 
GREAT PLAINS ENERGY INCORPORATED
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
 
(As Amended and Restated for I.R.C. § 409A)
 
Amended February 10, 2009
 
 


 



--------------------------------------------------------------------------------



GREAT PLAINS ENERGY INCORPORATED
 
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
(As Amended and Restated for I.R.C. § 409A)
 
BACKGROUND AND PURPOSE
 
Kansas City Power & Light Company ("KCPL") adopted the Kansas City Power & Light
Supplemental Executive Retirement and Deferred Compensation Plan effective
November 2, 1993 (the "Original Plan"), to provide opportunities for selected
employees and members of KCPL's Board of Directors to defer the receipt of their
compensation.  The Original Plan was divided into two separate plans effective
as of April 1, 2000, the "Great Plains Energy Incorporated Nonqualified Deferred
Compensation Plan" (the "Frozen NQDC Plan") and the Great Plains Energy
Incorporated Supplemental Executive Retirement Plan (as amended and restated
effective as of November 1, 2000, October 1, 2001 and October 1, 2003 (the
"Frozen SERP").
 
As a result of the enactment of the American Jobs Creation Act of 2004, which,
in part, created a new Section of the Internal Revenue Code ("Code Section
409A") governing and requiring changes to non-qualified deferred compensation
plans, Great Plains Energy Incorporated has taken two actions which affect the
Frozen SERP.
 
 
·
First, the Frozen SERP has been frozen as of December 31, 2004 such that no new
participants will enter such Plan and no new amounts will accrue under the
Frozen SERP after December 31, 2004.  Except to the extent to reflect that the
Frozen SERP has been frozen, no material modifications have been made to the
Frozen SERP.  The Frozen SERP will continue to operate as a "frozen" plan in
accordance with its terms and with respect to all accrued amounts as of
December 31, 2004.  A copy of the Frozen SERP is attached as Appendix C to this
Plan.

 
 
·
Second, this plan, the "Great Plains Energy Incorporated Supplemental Executive
Retirement Plan (as Amended and Restated for I.R.C. § 409A)" (the "Plan") is
adopted effective generally as of January 1, 2005.  This Plan governs the
payment of benefits accrued after December 31, 2004 and, except as specifically
provided otherwise, is effective generally January 1, 2005.  Certain operations
of the Plan between December 31, 2004 and December 31, 2007, including those
operations in 2005 memorialized in Appendix B, were completed in accordance with
IRS Notice 2005-1 and in "good faith" compliance with the proposed Treasury
Regulations issued under Code Section 409A.  In addition, this Plan provides for
different benefit formulas for employees (1) hired by Great Plains Energy
Incorporated (or one of its affiliates) before September 1, 2007, to reflect the
choice employees were allowed to make between maintaining their existing benefit
structure or receiving a slightly lower pension benefit but eligible to receive
a larger employer contribution under the Great Plains Energy 401(k) Plan and (2)
employees hired by Great Plains Energy Incorporated (or one of its affiliates)
on or after September 1, 2007.

 
There is to be no duplication of benefits under the Frozen SERP and this Plan.
 



--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
 
1
ARTICLE II
ELIGIBILITY FOR BENEFITS
 
5
ARTICLE III
AMOUNT AND FORM OF RETIREMENT BENEFITS
 
5
ARTICLE IV
PAYMENT OF RETIREMENT BENEFITS
 
16
ARTICLE V
DEATH BENEFITS
 
18
ARTICLE VI
MISCELLANEOUS
19



 
APPENDIX A
ADDENDUM TO SECTION 3.6(c)

 
APPENDIX B
DISTRIBUTIONS FOR PARTICIPANTS TERMINATED DURING 2005

 
APPENDIX C
GREAT PLAINS ENERGY INCORPORATED FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 


 



--------------------------------------------------------------------------------





 
ARTICLE I
 
DEFINITIONS
 
1.1          Definitions.  For purposes of this Plan, the following terms have
the following meanings:
 
"Active Participant" means, with respect to a Plan Year, any employee of the
Company (i) who is an officer of the Company, or (ii) who is an assistant
officer of the Company and designated by the Board to be an Active Participant.
 
"Basic Plan" means the Great Plains Energy Incorporated Management Pension Plan,
as amended.  Except as otherwise provided in this Plan, the following terms will
have the same meaning as in the Basic Plan:
 
 
·
Actuarial Equivalent
 

 
·
Base Compensation
 

 
·
Early Retirement Date
 

 
·
Normal Retirement Date
 

 
·
Plan Year
 

 
·
Single Life Pension
 

 
·
Years of Credited Service
 

"Board" means the Board of Directors of Great Plains Energy Incorporated.
 
"Code" means the Internal Revenue Code of 1986, as amended.
 
"Committee" means the Compensation and Development Committee (or successor to
such Committee) of the Board.



--------------------------------------------------------------------------------



"Company" means Great Plains Energy Incorporated or its successor and any
wholly-owned subsidiary that has adopted, and whose employees participate in,
the Basic Plan; provided, however, that for purposes of Section 6.4, "Company"
shall mean Great Plains Energy Incorporated or its successor.
 
"Converted Participant" means a Participant who was hired by the Company before
September 1, 2007 and elected in 2007 to receive a reduced future rate of
benefit accrual under the Basic Plan.
 
“Frozen SERP” means the Great Plains Energy Incorporated Frozen Supplemental
Executive Retirement Plan attached hereto as Appendix C.
 
"Original Plan" means the Kansas City Power & Light Supplemental Executive
Retirement and Deferred Compensation Plan effective November 2, 1993.
 
"Participant" means an individual who is or has been an Active Participant and
who has not received his entire benefit under this Plan.  A Participant can be a
Converted Participant, a Post-2007 Participant or a Stationary
Participant.  Individuals who were continuing to accrue a benefit under the
Frozen SERP as of December 31, 2004 are also Participants in this Plan.
 
"Plan" means this Great Plains Energy Incorporated Supplemental Executive
Retirement Plan (as Amended and Restated for I.R.C. § 409A).
 
"Post-2007 Participant" means a Participant that is hired by the Company on or
after September 1, 2007.
 
"Separation from Service" or "Separates from Service" means a Participant's
death, retirement or other termination of employment with the Company.  A
Separation from Service will not occur if a Participant is on military leave,
sick leave or other bona fide leave of
 
 
2



--------------------------------------------------------------------------------



absence (such as temporary employment by the government) if the period of such
leave does not exceed six months, or if longer, as long as the Participant has a
right (either by contract or by statute) to reemployment with the
Company.  "Separation from Service" will be interpreted in a manner consistent
with Code Section 409A(a)(2)(A)(i).
 
"Specified Employee" means a Participant that would be a "specified employee" as
defined in Code Section 409A(a)(2)(B)(i) and Department of Treasury regulations
and other interpretive guidance issued thereunder.  Effective January 1, 2008,
for purposes of this definition, the "specified employee effective date" and the
"specified employee identification date" for purposes of identifying each
Specified Employee are established and memorialized in the Company's "I.R.C. §
409A Specified Employee Policy" as the same may be modified from time to time in
accordance with the rules and regulations of Code Section 409A.
 
"Stationary Participant" means a Participant who was hired by the Company before
September 1, 2007 and elected in 2007 to maintain his current level of benefits
under the Basic Plan.
 
"Surviving Spouse" means a Participant's surviving spouse who is eligible to
receive a surviving spouse's benefit under the Basic Plan.
 
"Years of Benefit Service" means, except as otherwise provided in Sections 3.3
and 3.6, the sum of:
 
(i)           the Years of Credited Service (including fractions thereof) an
Active Participant is credited with under the Basic Plan except that any Years
of Credited Service incurred after a Participant ceases to be an Active
Participant due to the Participant having ceased to remain an Officer or
Assistant Officer of the


 3

--------------------------------------------------------------------------------



Company will not be counted under this Plan unless such Participant again
becomes an Active Participant; and
 
(ii)           where a Participant receives benefits under the Company's
Long-Term Disability Plan for a period of time but returns as an Active
Participant before his Normal Retirement Date, the Years of Credited Service the
Participant would have incurred under the Basic Plan had he been an Active
Participant and been working on a full-time basis during such period of
disability.
 
For example and for illustration purposes only, assume (1) an individual has
been employed by the Company for fifteen years and, in the sixteenth year of the
individual's employment, the individual becomes an officer of the Company, (2)
the individual works for an additional five years as an officer of the Company,
and (3) the individual ceases to be an officer (or an assistant officer) of the
Company and works for an additional five years.  For purposes of this Plan, the
individual will have 20 Years of Benefit Service.
 
1.2          General Interpretive Principles.  (a) Words in the singular include
the plural and vice versa, and words of one gender include the other gender, in
each case, as the context requires; (b) references to Sections are references to
the Sections of this Plan unless otherwise specified; (c) the word "including"
and words of similar import when used in this Plan mean "including, without
limitation," unless otherwise specified; and (d) any reference to any U.S.
federal, state, or local statute or law will be deemed to also refer to all
amendments or successor provisions thereto, as well as all rules and regulations
promulgated under such statute or law, unless the context otherwise requires.
 
 


 4

--------------------------------------------------------------------------------



ARTICLE II
 
ELIGIBILITY FOR BENEFITS
 
2.1          Except as provided in Section 2.2, each Participant will receive a
supplemental retirement benefit in accordance with the terms of this Plan.
 
2.2          Notwithstanding any provision of this Plan to the contrary,
 
(a)           this Plan will not affect the rights and benefits of any person
who was not an employee of the Company on or after April 1, 2000, as such
person's rights and benefits, if any, or the rights and benefits of such
person's  spouse or beneficiaries will be governed by the Original Plan; and
 
(b)           this Plan will not affect the rights and benefits of any person
who was an employee on or after April 1, 2000 but not an employee after
December 31, 2004, as such person's rights and benefits, if any, or the rights
and benefits of such person's spouse or beneficiaries will be governed by the
Frozen SERP.
 
ARTICLE III
 
AMOUNT AND FORM OF RETIREMENT BENEFITS
 
3.1          Normal Retirement.  A Participant's monthly supplemental retirement
benefit payable under the Plan as a Single Life Pension at the Participant's
Normal Retirement Date will depend on whether the Participant is a "Stationary
Participant," a "Converted Participant" or a "Post-2007 Participant."
 
3.1.1     Normal Retirement – Stationary Participant.  A Stationary
Participant's monthly supplemental retirement benefit payable under the Plan as
a Single Life Pension at the Stationary Participant's Normal Retirement Date
will be equal to (1) the sum of two
 


 5

--------------------------------------------------------------------------------



portions, the first of which is described in Paragraph (a) and the second of
which is described in Paragraph (b) of this Section 3.1.1 reduced by (2) the
amount determined in Paragraph (c) of this Section 3.1.1.
 
(a)           The first of those portions will make up for the difference
between an accrual rate of 2% and an accrual rate of 1 2/3% under the Basic Plan
for each of the Stationary Participant's Years of Benefit Service.
 
(b)           The second portion will make up for the benefit otherwise lost to
the Stationary Participant under the Basic Plan due to:
 
(i)           compensation deferred under the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan (as Amended and Restated for I.R.C.
§ 409A), the Frozen NQDC Plan, or under Section VI of the Original Plan,
 
(ii)           any amounts disregarded under the Basic Plan pursuant to the
provisions of Code Sections 401(a)(17), 415, or similar provisions restricting
the amount of compensation or benefits that may be considered under plans
qualified pursuant to Code Section 401(a), and
 
(iii)           any forfeiture of benefits under the Basic Plan due to lack of
vesting, but only in the event that the forfeiture of benefit under the Basic
Plan due to the lack of vesting is not otherwise paid to the Stationary
Participant under Subparagraph (a)(iii) of Section 3 of the Change in Control
Severance Agreement (or any equivalent provision in a successor document)
entered into by the Company and the Stationary Participant.
 
(c)           The sum of the amount determined in (a) and (b) will be reduced by
the amount of the Stationary Participant's monthly supplemental retirement
benefit he or she


 
6

--------------------------------------------------------------------------------



is entitled to receive under the Frozen SERP, payable under the Frozen SERP as a
Single Life Pension at the Participant's Normal Retirement Date.  If a
Stationary Participant was a former employee of the Company (and an Active
Participant in the Plan) and then rehired by the Company, the sum of the amount
determined in (a) and (b) will be further reduced by any amounts the Stationary
Participant received under this Plan in connection with such Participant's
earlier Separation from Service.
 
3.1.2     Normal Retirement – Converted Participant.  A Converted Participant's
monthly supplemental retirement benefit payable under the Plan as a Single Life
Pension at the Converted Participant's Normal Retirement Date will be equal to
(1) the sum of two portions, the first of which is described in Paragraph (a)
and which further consists of a "Pre-2008 Benefit" and a "Post-2008 Benefit" and
the second of which is described in Paragraph (b) of this Section 3.1.2, reduced
by (2) the amount determined in Paragraph (c) of this Section 3.1.2.
 
(a)           The first of those portions will make up for the difference
between the accrual rates under this Plan (both before and after the Converted
Participant elected to change future benefit accruals under the Basic Plan) and
the accrual rate under the Basic Plan for each of the Converted Participant's
Years of Benefit Service, and for the difference between computations of monthly
salary using computation periods of more than 36 consecutive moths rather than
36 consecutive months.  For all of a Converted Participant's Years of Benefit
Service accrued as of December 31, 2007, this Section 3.1.2(a) will make up for
the difference between an accrual rate of 2% and an accrual rate of 1-2/3% under
the Basic Plan (the "Pre-2008 Benefit").  For all of a Converted Participant's
Years of Benefit Service after December 31, 2007, this Section 3.1.2(a) will


 
 7

--------------------------------------------------------------------------------



make up for the difference between an accrual rate of 1.58% and an accrual rate
of 1.25% under the Basic Plan (the "Post-2008 Benefit").
 
(b)           The second portion will make up for the benefit otherwise lost to
the Converted Participant under the Basic Plan due to:
 
(i)           compensation deferred under the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan (as Amended and Restated for I.R.C.
§ 409A), the Frozen NQDC Plan, or under Section VI of the Original Plan,
 
(ii)           any amounts disregarded under the Basic Plan pursuant to the
provisions of Code Sections 401(a)(17), 415, or similar provisions restricting
the amount of compensation or benefits that may be considered under plans
qualified pursuant to Code Section 401(a), and
 
(iii)           any forfeiture of benefits under the Basic Plan due to lack of
vesting, but only in the event that the forfeiture of benefit under the Basic
Plan due to the lack of vesting is not otherwise paid to the Converted
Participant under Subparagraph (a)(iii) of Section 3 of the Change in Control
Severance Agreement (or any equivalent provision in a successor document)
entered into by the Company and the Converted Participant.
 
(c)           The sum of the amount determined in (a) and (b) will be reduced by
the amount of the Converted Participant's monthly supplemental retirement
benefit he or she is entitled to receive under the Frozen SERP, as if it were
paid under the Frozen SERP as a Single Life Pension at the Converted
Participant's Normal Retirement Date.  If a Converted Participant was a former
employee of the Company (and an Active Participant in the Plan) and then rehired
by the Company, the sum of the amount determined in (a)


 
 8

--------------------------------------------------------------------------------



and (b) will be further reduced by any amounts the Converted Participant
received under this Plan in connection with such Participant's earlier
Separation from Service.
 
3.1.3     Normal Retirement – Post-2007 Participant.  A Post-2007 Participant's
monthly supplemental retirement benefit payable under the Plan as a Single Life
Pension at the Post-2007 Participant's Normal Retirement Date will be equal to
(1) the sum of two portions, the first of which is described in Paragraph (a) of
this Section 3.1.3 and the second of which is described in Paragraph (b) of this
Section 3.1.3, reduced by (2) any amount described in Paragraph (c) of this
Section 3.1.3.
 
(a)           The first of those portions will make up for the difference
between an accrual rate of 1.58% and an accrual rate of 1.25% under the Basic
Plan for each of the Participant's Years of Benefit Service, and for the
difference between computations of monthly salary using computation periods of
more than 36 consecutive months rather than of 36 consecutive months.
 
(b)           The second portion will make up for the benefit otherwise lost to
the Post-2007 Participant under the Basic Plan due to:
 
(i)           compensation deferred under the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan (as Amended and Restated for I.R.C.
§ 409A),
 
(ii)           any amounts disregarded under the Basic Plan pursuant to the
provisions of Code Sections 401(a)(17), 415, or similar provisions restricting
the amount of compensation or benefits that may be considered under plans
qualified pursuant to Code Section 401(a), and
 


 9

--------------------------------------------------------------------------------



(iii)           any forfeiture of benefits under the Basic Plan due to lack of
vesting, but only in the event that the forfeiture of benefit under the Basic
Plan due to the lack of vesting is not otherwise paid to the Post-2007
Participant under Subparagraph (a)(iii) of Section 3 of the Change in Control
Severance Agreement (or any equivalent provision in a successor document)
entered into by the Company and the Post-2007 Participant.
 
(c)           If a Post-2007 Participant was a former employee of the Company
(and an Active Participant in the Plan) and then rehired by the Company, the sum
of the amount determined in (a) and (b) will be further reduced by any amounts
the Post-2007 Participant received under this Plan in connection with such
Participant's earlier Separation from Service.
 
3.2          Benefits Payable Prior to Normal Retirement Date.
 
3.2.1     Stationary Participant.  In the event a Stationary Participant
terminates employment with the Company before reaching his Normal Retirement
Date, the monthly supplemental retirement benefit payable under the Plan will be
determined by computing the monthly retirement benefit necessary to make up for
the difference in accrual rates described in Paragraph 3.1.1(a), for the benefit
otherwise lost to the Stationary Participant due to the factors described in
Paragraph 3.1.1(b), and, for the difference between computations of monthly
salary using computation periods of more than 36 consecutive months rather than
of 36 consecutive months, reduced to reflect the Frozen SERP benefit described
in Paragraph 3.1.1(c), and then, if the Stationary Participant is receiving his
supplemental retirement benefit prior to age 62, further reduced to reflect the
early payment of the benefit and the Participant's younger age in the same
circumstances and to


 
 
 10

--------------------------------------------------------------------------------



the same extent as the Single Life Pension under the Basic Plan is reduced to
reflect these factors.  The result of the above calculation is that subparagraph
(a) or (b), below, whichever is applicable, will apply:
 
(a)           There will be no early retirement reduction factor applied to the
retirement benefit of a Stationary Participant who has satisfied all of the
requirements set forth in the Basic Plan for the Rule of 85 early retirement
benefit.
 
(b)           The Basic Plan's early retirement reduction factor of .25% per
month will apply to the retirement benefit of a Stationary Participant who does
not satisfy all of the requirements set forth in the Basic Plan for the Rule
of 85 early retirement benefit, and whose employment with the Company terminates
before his 62nd birthday.
 
3.2.2     Converted Participant.  In the event a Converted Participant
terminates employment with the Company before reaching his Normal Retirement
Date, the monthly supplemental retirement benefit payable under the Plan will be
determined by computing the monthly retirement benefit necessary to make up for
the difference in accrual rates described in Paragraph 3.1.2(a), for the benefit
otherwise lost to the Participant due to the factors described in Paragraph
3.1.2(b), and for the difference between computations of monthly salary using
computation periods of more than 36 consecutive months rather than of 36
consecutive months, reduced to reflect the Frozen SERP benefit described in
Paragraph 3.1.2(c), and then, if the Converted Participant is receiving his
supplemental retirement benefit prior to age 62, further reduced to reflect the
early payment of the benefit and the Converted Participant's younger age in the
same circumstances and to the same extent as the Single Life Pension under the
Basic Plan is reduced to reflect these factors.  The result of the above
calculation is that subparagraph (a)(i) or (ii) below,
 


11 

--------------------------------------------------------------------------------

 


whichever is applicable, will apply to the Converted Participant's Pre-2008
Benefit and that subparagraph (b)(i) or (ii) below, whichever is applicable,
will apply to the Converted Participant's Post-2008 Benefit:
 
(a)           The Converted Participant's Pre-2008 Benefit will be subject to
(i) or (ii) below:
 
(i)           There will be no early retirement reduction factor applied to a
Converted Participant's Pre-2008 Benefit who has satisfied all of the
requirements set forth in the Basic Plan for the Rule of 85 early retirement
benefit.
 
(ii)           The Basic Plan's early retirement reduction factor of .25% per
month will apply to a Converted Participant's Pre-2008 Benefit who does not
satisfy all of the requirements set forth in the Basic Plan for the Rule of 85
early retirement benefit, and whose employment with the Company terminates
before his 62nd birthday.
 
(b)           The Converted Participant's Post-2008 Benefit will be subject to
(i) or (ii) below:
 
(i)           For a Converted Participant whose benefit commences before age 62,
the Post-2008 Benefit will be reduced by .41666% per month for each month before
the Participant's 62nd birthday the benefit commences.
 
(ii)           For a Participant whose benefit commences on or after age 62,
there will be no early retirement reduction factor.
 
3.2.3     Post-2007 Participant.  In the event a Post-2007 Participant
terminates employment with the Company before reaching his Normal Retirement
Date, the monthly supplemental retirement benefit payable under the Plan will be
determined by computing


 12

--------------------------------------------------------------------------------



the monthly retirement benefit necessary to make up for the difference in
accrual rates described in Paragraph 3.1.3(a), for the benefit otherwise lost to
the Post-2007 Participant due to the factors described in Paragraph 3.1.3(b),
and for the difference between computations of monthly salary using computation
periods of more than 36 consecutive months rather than of 36 consecutive months,
and, if the Post-2007 Participant's benefit commences before the Participant's
62nd birthday, reduced by .41666% per month for each month before the
Participant's 62nd birthday the benefit commences.
 
3.3          Disability Retirement.  A Participant who Separates from Service
due to a total disability for which the Participant is eligible to receive
benefits under the Company's Long-Term Disability Plan and who is not otherwise
eligible for benefits under this Plan on account of returning to status as an
Active Participant will be eligible for a supplemental retirement benefit.  The
supplemental retirement benefit will commence on the Participant's Normal
Retirement Date and the amount of benefit will be determined either in
accordance with Section 3.1.1, 3.1.2 or 3.1.3 (as the case may be depending on
whether the Participant was a Stationary Participant, a Converted Participant or
Post-2007 Participant, respectively, at the time of the Participant's Separation
from Service on account of Disability) except that his or her Years of Benefit
Service will include the period from the date of Disability to the Participant's
Normal Retirement Date.  With respect to a Stationary Participant, in no event
will Years of Credited Service or Years of Benefit Service in excess of 30 be
considered.
 
3.4          Form of Payment.  The Participant may elect the form in which
benefits under the Plan are to be paid from the forms set forth in this Section,
the value of each of which will be the Actuarial Equivalent of the value of each
of the others.  Except as provided in Section 4.1,


 
13

--------------------------------------------------------------------------------



payment will be made, in the case of a lump sum payment, or will begin, in the
case of a pension, in accordance with the Participant's election made as
provided in Section 3.5.
 
(a)           Lump Sum Payment.  This  form provides the Participant with a
one-time, single sum payment of the Participant's entire benefit under the Plan.
 
(b)           Installment Annuity Payments.  This form provides the Participant
with a series of installment payments over the life of the Participant or, if
elected by a Participant, the joint lives of the Participant and his spouse.  To
the full extent that each of the below forms of annuity payments constitutes a
"life annuity" as defined in Treasury Regulations § 1.409A-2(b)(2)(ii), a
participant's change in designated beneficiary or a change in the form of
payment from one type of life annuity to another will not be considered a change
in the time and form of payment provided that any such change is made before any
annuity payment has commenced and provided further that the annuities are
actuarially equivalent applying reasonable actuarial methods and
assumptions.  The forms of annuity payments are as follows:
 
(i)           Single Life Pension.  A Single Life Pension pays the Participant a
monthly pension only for as long as the Participant lives.
 
(ii)           Single Life Pension with 60 Months Guaranteed.  A Single Life
Pension with 60 Months Guaranteed pays a monthly benefit for as long as the
Participant lives.  If the Participant dies before receiving 60 monthly
payments, the Participant's beneficiary receives them for the remainder of the
60 months that were guaranteed.
 
(iii)           Single Life Pension with 120 Months Guaranteed.  A Single Life
Pension with 120 Months Guaranteed pays the Participant a monthly benefit for
 


 14

--------------------------------------------------------------------------------



as long as the Participant lives.  If the Participant dies before receiving 120
monthly payments, the Participant's beneficiary receives them for the remainder
of the 120 months that were guaranteed.
 
(c)           100%, 75%, 50% and 25% Joint Pensions.  A 100%, 75%, 50% or 25%
Joint Pension pays the Participant a monthly benefit for as long as the
Participant lives.  If the Participant's spouse is living when the Participant
dies, he or she receives a monthly pension equal to 100%, 75%, 50% or 25%,
respectively, of the monthly pension the Participant received, for as long as he
or she lives.  If the Participant is not married as of the date the
Participant's pension commences, it will be paid to the Participant as a Single
Life Pension.  The term "spouse," as used in this form, means the person to whom
the Participant is married on the date the Participant's pension commences.
 
3.5          Election of Form and Timing.
 
(a)           Existing Election.  Unless otherwise amended under Section 3.5(c)
below, an Active Participant's existing election on January 1, 2005 relating to
both timing and form of payment will continue to apply under this Plan.
 
(b)           Initial Election.  A new Active Participant in the Plan must,
within 30 days of the date he or she becomes a Participant, elect the form his
benefit under the Plan will be paid, and whether, subject to Sections 4.2,
payment is to be made on the Participant's Normal Retirement Date, upon the
Participant's Separation from Service, on a specified anniversary of the
Participant's Separation from Service or a specific age.
 
(c)           Section 409A Transition Election.  During 2008, all Active
Participants will be provided the opportunity to amend their existing election
as to both when benefits under the Plan will be made or commence and the form
that payments under the Plan will
 


 15

--------------------------------------------------------------------------------



be made.  In no event may an election in 2008 be effective to the extent such
election (i) postpones the payment(s) of benefits that otherwise could have
commenced in 2008, (ii) accelerates into 2008 the payment(s) of benefits that
otherwise would have been paid in 2009 or beyond.
 
(d)           Elections for Converted Participants.  A Converted Participant's
election applies for both the Pre-2008  Benefit and any Post 2008 Benefit.
 
3.6          Chief Executive Officer Benefits.  Notwithstanding any provision of
this Plan to the contrary, those individuals listed on Appendix A to this Plan
will be credited with 2 Years of Benefit Service for each Year of Credited
Service (including fractions thereof) during which that person is an Active
Participant.  However, to the extent an individual listed on Appendix A is a
Stationary Participant, in no event will the number of Years of Benefit Service
taken into account under this Plan exceed 30.
 
ARTICLE IV
 
PAYMENT OF RETIREMENT BENEFITS
 
4.1          Form of Payment.
 
(a)           Notwithstanding anything else in the Plan to the contrary,
including a Participant's benefit election, if a Participant Separates from
Service before the Participant attains age 50, the Participant's supplemental
retirement benefit payable in accordance with Article III will be made in a lump
sum payment.
 
(b)           For Participants who Separate from Service after age 50, the
supplemental retirement benefits payable in accordance with Article III will
commence in the form elected by the Participant in his election form as provided
in Section 3.5.  In the event no valid election has been made, a Participant's
supplemental retirement benefits will be paid
 
 
16

--------------------------------------------------------------------------------

in the form of a Single Life Pension commencing  as soon as reasonably
practicable following the Participant's Separation from Service.
 
4.2          Timing of Payment of Retirement Benefits.
 
(a)           Retirement Benefits.  Notwithstanding anything else in the Plan to
the contrary except if the Participant is a Specified Employee (in which case
the payment will be delayed as provided below in Section 4.2(c)), including a
Participant's benefit election, if a Participant Separates from Service before
the Participant attains age 50, the Participant's lump sum supplemental
retirement benefit payable in accordance with Article III will be made as soon
as administratively practicable following the Participant's Separation from
Service but in no event later than 2 ½ months following the end of the year the
Participant Separates from Service.  All other Participant's benefits under this
Plan will commence at the time specified on the Participant's election.  In the
event no election has been timely made, a Participant's retirement benefits will
commence as soon as reasonably practicable following his Separation from
Service.
 
(b)           Disability Benefits.  All benefits that a Participant is entitled
to receive under this Plan due to the Participant having Separated from Service
on account of a total disability will commence on the Participant's Normal
Retirement Date and will be paid in the form elected by the Participant.
 
(c)           Delay for Specified Employees.  Notwithstanding any other
provision of the Plan to the contrary, with respect to any payment to be made to
a Participant who is a Specified Employee on account of the Specified Employee's
Separation from Service (other than on account of the Participant's death), that
payment must not be made (in the case of a lump sum payment) or must not
commence (in the case of a series of
 


 17

--------------------------------------------------------------------------------



installment payments) until the first business day of the 7th month following
the month in which the Specified Employee Separates from Service.
 
(d)           Surviving Spouse Benefit.  If a Participant dies before
supplemental retirement benefit payments commence under the Plan, the surviving
spouse's benefit provided under Section 5.1 shall be paid as soon as
administratively practicable following the Participant's death.
 
ARTICLE V
 
DEATH BENEFITS
 
5.1          Payment to Surviving Spouse.  If a Participant dies before
supplemental retirement benefit payments commence under this Plan, the
Participant's Surviving Spouse will receive a lump-sum payment equal to the
Actuarial Equivalent of the pre-retirement survivor annuity payable under the
Plan.  For purposes of calculating the lump-sum value, the amount of the
pre-retirement survivor annuity payable under this Plan will be equal to the
amount of the qualified pre-retirement survivor annuity determined under the
Basic Plan, but calculated by substituting the amount of the Participant's
supplemental retirement benefit determined under Article III (based on whether
the Participant was a Stationary Participant, Converted Participant or a
Post-2007 Participant) for the amount of the Participant's benefit under the
Basic Plan.
 
5.2          Form and Timing of Payment to Surviving Spouse.  A Surviving
Spouse's benefit under Section 5.1 will be payable in a lump sum.
 
5.3          Frozen Plan Offset.  For the avoidance of doubt, any death benefit
the Participant's Surviving Spouse is eligible to receive under this Article V
will be reduced by the death benefit, if any, the Participant's Surviving Spouse
is eligible to receive under the Frozen SERP.
 
 
 
18

--------------------------------------------------------------------------------

 
ARTICLE VI
 
MISCELLANEOUS
 
6.1          Plan Amendment and Termination  The Board of Directors may, in its
sole discretion, terminate, suspend, or amend this Plan at any time or from
time-to-time, in whole or in part.  However, no amendment or suspension of the
Plan may affect a Participant's right or the right of a Surviving Spouse to
benefits accrued up to the date of any amendment or termination, payable at
least as quickly as is consistent with the Participant's election made as
provided in Section 3.5, nor will any amendment that inadvertently results in
any Participant becoming liable for any excise tax imposed under Code Section
409A be effective.  In the event the Plan is terminated, the Committee will
continue to administer the Plan until all amounts accrued have been paid.  In no
event may the termination of the Plan result in the distributions of benefits
under the Plan unless the distribution on account of Plan termination would
otherwise be permissible under Code Section 409A.
 
6.2          No Right to Employment. Nothing contained herein will confer upon
any Participant the right to be retained in the service of the Company, nor may
it interfere with the right of the Company to discharge or otherwise deal with
Participants without regard to the existence of this Plan.
 
6.3          No Administrator Liability.  Neither the Committee nor any member
of the Board nor any officer or employee of the Company may be liable to any
person for any action taken or omitted in connection with the administration of
the Plan unless attributable to his own fraud or willful misconduct; nor may the
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director, officer or employee of the
Company.
 
 19

--------------------------------------------------------------------------------

 
6.4          Unfunded Plan.  This Plan is unfunded, and constitutes a mere
promise by the Company to make benefit payments in the future.  The right of any
Participant or Surviving Spouse to receive a distribution under this Plan will
be an unsecured claim against the general assets of the Company.  The Company
may choose to establish a separate trust (the "Trust"), and to contribute to the
Trust from time to time assets that will be held therein, subject to the claims
of the Company's creditors in the event of the Company's insolvency, until paid
to Plan Participants and Surviving Spouses in such manner and at such times as
specified in the Plan.  It is the intention of the Company that such Trust, if
established, will constitute an unfunded arrangement, and will not affect the
status of the Plan as an unfunded Plan for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended.  The Trustee of the Trust
may invest the Trust assets, unless the Committee, in its sole discretion,
chooses either to instruct the Trustee as to the investment of Trust assets or
to appoint one or more investment managers to do so.
 
6.5          Nontransferability.  To the maximum extent permitted by law, no
benefit under the Plan may be assignable or subject in any manner to alienation,
sale, transfer, claims of creditors, pledge, attachment, or encumbrances of any
kind.
 
6.6          I.R.C. § 409A.  This Plan is intended to meet the requirements of
Section 409A of the Code and may be administered in a manner that is intended to
meet those requirements and will be construed and interpreted in accordance with
such intent.  All payments hereunder are subject to Section 409A of the Code and
will be paid in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the payment will not be subject to the excise tax applicable under Section
409A of the Code.  Any provision of this Plan that would cause the payment to
fail to
 


 20

--------------------------------------------------------------------------------



satisfy Section 409A of the Code will be amended (in a manner that as closely as
practicable achieves the original intent of this Plan) to comply with Section
409A of the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code.
 
6.7          Participant's Incapacity.  Any amounts payable hereunder to any
person under legal disability or who, in the judgment of the Committee, is
unable properly to manage his financial affairs, may be paid to the legal
representative of such person or may be applied for the benefit of such person
in any manner which the Committee may select.
 
6.8          Plan Administrator.  The Plan will be administered by the Committee
or its designee, which may adopt rules and regulations to assist it in the
administration of the Plan.
 
6.9          Claims Procedures.  A request for a Plan benefit may be filed with
the Chairperson of the Committee or his designee, on a form prescribed by the
Committee.  Such a request, hereinafter referred to as a "claim," will be deemed
filed when the executed claim form is received by the Chairperson of the
Committee or his designee.
 
The Chairperson of the Committee or his designee will decide such a claim within
a reasonable time after it is received.  If a claim is wholly or partially
denied, the claimant will be furnished a written notice setting forth, in a
manner calculated to be understood by the claimant:
 
(a)           The specific reason or reasons for the denial;
 
(b)           A specific reference to pertinent Plan provisions on which the
denial is based;
 
(c)           A description of any additional material or information necessary
for the claimant to perfect the claim, along with an explanation of why such
material or information is necessary; and
 
 21

--------------------------------------------------------------------------------

 
(d)           Appropriate information as to the steps to be taken if the
claimant wishes to appeal his claim, including the period in which the appeal
must be filed and the period in which it will be decided.
 
The notice will be furnished to the claimant within 90 days after receipt of the
claim by the Chairperson of the Committee or his designee, unless special
circumstances require an extension of time for processing the claim.  No
extension may be for more than 90 days after the end of the initial 90-day
period.  If an extension of time for processing is required, written notice of
the extension will be furnished to the claimant before the end of the initial
90-day period.  The extension notice will indicate the special circumstances
requiring an extension of time and the date by which a final decision will be
rendered.
 
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof.  The
claimant may review documents pertinent to the appeal and may submit issues and
comments in writing to the Committee.  No appeal will be considered unless it is
received by the Committee within 90 days after receipt by the claimant of
written notification of denial of the claim.  The Committee will decide the
appeal within 60 days after it is received.  However, if special circumstances
require an extension of time for processing, a decision will be rendered as soon
as possible, but not later than 120 days after the appeal is received.  If such
an extension of time for deciding the appeal is required, written notice of the
extension will be furnished to the claimant prior to the commencement of the
extension.  The Committee's decision will be in writing and will include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions upon which the decision is based.
 
22 

--------------------------------------------------------------------------------

 
6.10                    Deliverables.  Each Participant will receive a copy of
the Plan and, if a Trust is established pursuant to Section 6.4, the Trust, and
the Company will make available for inspection by any Participant a copy of any
rules and regulations used in administering the Plan.
 
6.11                    Disputes.  If any contest or dispute arises as to
amounts due to a Participant under this Plan, the Company will reimburse the
Participant, on a current basis, all legal fees and expenses incurred by the
Participant in connection with such contest or dispute; provided, however, that
in the event the resolution of any such contest or dispute includes a finding
denying the Participant's claims, the Participant will be required immediately
to reimburse the Company for all sums advanced to the Participant hereunder.
 
6.12                    Binding Effect.  This Plan is binding on the Company and
will bind with equal force any successor of the Company, whether by way of
purchase, merger, consolidation or otherwise.
 
6.13                    Severability.  If a court of competent jurisdiction
holds any provision of this Plan to be invalid or unenforceable, the remaining
provisions of the Plan shall continue to be fully effective.
 
6.14                    Governing Law.  To the extent not superseded by the laws
of the United States, this Plan will be construed according to the laws of the
State of Missouri.




[The remainder of this page has intentionally been left blank.]


 
 23

--------------------------------------------------------------------------------





This Plan is hereby adopted on this 30th day of October, 2007, by a duly
authorized officer of the Company and is except as otherwise indicated,
effective as of January 1, 2005.
 

 
GREAT PLAINS ENERGY INCORPORATED
 
 
By:          
 
Title:  Chairman of the Board and Chief Executive  Officer







 

--------------------------------------------------------------------------------



APPENDIX A
 
ADDENDUM TO SECTION 3.6(c)
 
As referenced and subject to the terms of Section 3.6(c) of the Plan, the
following individuals will be credited with 2 Years of Benefit Service for each
Year of Credited Service (including fractions thereof) during which the person
is an Active Participant:


 
(1)
Michael J. Chesser
 

 
(2)
John Marshall



 
 
 

--------------------------------------------------------------------------------



APPENDIX B


DISTRIBUTIONS FOR PARTICIPANTS TERMINATING IN 2005
 
Notwithstanding any other provision of this Plan or any election that may have
been made by a Participant to the contrary, if a Participant who Separates from
Service in 2005 elected to receive either a one-time, single-sum payment of the
Participant's entire account or an annuity or series of payments, (i) all
amounts credited to the Participant's account before 2005 are to be paid in
accordance with such election, and (ii) all amounts credited to the
Participant's account during 2005 will be paid in one-time, single-sum payment
in 2005.




 



--------------------------------------------------------------------------------

Appendix C













GREAT PLAINS ENERGY INCORPORATED


FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN








Amended and Restated November 1, 2000 and Frozen effective December 31, 2004.






 
 

--------------------------------------------------------------------------------

 
Appendix C




 
 
TABLE OF CONTENTS


  ARTICLE
PAGE



I
 
DEFINITIONS
 
1
II
 
ELIGIBILITY FOR BENEFITS
 
2
III
 
AMOUNT AND FORM OF RETIREMENT BENEFITS
 
3
IV
 
PAYMENT OF RETIREMENT BENEFITS
 
7
V
 
DEATH BENEFITS
 
8
VI
 
MISCELLANEOUS
8











-i-


 
 

--------------------------------------------------------------------------------

 
Appendix C




 
GREAT PLAINS ENERGY INCORPORATED
 
FROZEN SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
PREAMBLE


The principal objective of this Frozen Supplemental Executive Retirement Plan is
to ensure the payment of a competitive level of retirement income in order to
attract, retain, and motivate selected executives, and to restore benefits
accrued before December 31, 2004 which cannot be paid under the Company's
Qualified Pension Plan due to restrictions on benefits, contributions,
compensation, or the like imposed under that plan.  The Company may, but is not
required to, set aside funds from time to time to provide such benefits, and
such funds may be held in a separate trust established for such purpose.  This
Plan is a successor to the supplemental executive retirement component of the
Company's former Supplemental Executive Retirement and Deferred Compensation
Plan (the "Prior Plan"), which was effective on November 2, 1993.  It shall be
effective as to each Participant on the date he or she becomes a Participant
hereunder; provided, however, that the benefits of those individuals whose
employment with the Company or any of its affiliates terminated prior to April
1, 2000, shall continue to be governed by the terms of the Prior Plan, and not
the terms of this Plan.  This Plan superseded the supplemental executive
retirement component of the Prior Plan and all similar non-qualified
supplemental executive retirement plans that were in existence as of November 1,
2000.


Effective December 31, 2004, this Plan was "frozen" such that (1) no person may
become a Participant under this Plan after December 31, 2004, and (2) no
additional benefits shall accrue under this Plan after December 31, 2004.  All
new participants eligible to participate in the Great Plains Energy Supplemental
Executive Retirement Plan as of January 1, 2005 will participate in the "Great
Plains Energy Incorporated Supplemental Executive Retirement Plan (as Amended
and Restated for I.R.C. § 409A), and all accruals after December 31, 2004 will
accrue under such amended and restated Plan.


 
 

--------------------------------------------------------------------------------

 
Appendix C




 
 
ARTICLE I
 
DEFINITIONS


1.1           "Active Participant" means, with respect to a Plan Year, any
employee of the Company (i) who is an officer appointed by the Board of
Directors, or (ii) whose annualized Base Compensation exceeds the limitation
imposed by Internal Revenue Code Section 401(a)(17) and regulations promulgated
thereunder, as adjusted from time to time. For purposes of determining Years of
Benefit Service pursuant to Section 1.10 of this Plan, an employee shall be
deemed to have been an Active Participant with respect to any Plan Year in which
he or she was a Participant for purposes of Sections II, III, IV, and V of the
Prior Plan.  After December 31, 2004, no employee may become an Active
Participant in this Plan.
 
1.3           "Basic Plan" means the Great Plains Energy Incorporated Management
Pension Plan.  Except as amended below, the following terms shall have the same
meaning as set forth in the Basic Plan, as amended from time-to-time:
 
 
·
Actuarial Equivalent
 

 
·
Base Compensation
 

 
·
Early Retirement Date
 

 
·
Normal Retirement Date
 

 
·
Plan Year
 

 
·
Single Life Pension
 

 
·
Years of Credited Service
 

Notwithstanding the above, the term "Base Compensation" only includes
compensation recognized through December 31, 2004.


 
 

--------------------------------------------------------------------------------

 
Appendix C






1.4           "Board of Directors" means the Board of Directors of Great Plains
Energy Incorporated.
 
1.5           "Committee" means the Nominating & Compensation Committee (or
successor to such Committee) of the Board of Directors.
 
1.6           "Company" means Great Plains Energy Incorporated or its successor
and any wholly-owned subsidiary that has adopted, and whose employees
participate in, the Basic Plan.
 
1.7           "Participant" means an individual who has become an Active
Participant and who has not received his or her entire benefit under this Plan;
provided, however, that individuals who were Participants for purposes of
Sections II, III, IV, and V of the Prior Plan as of April 1, 2000, and whose
employment with the Company had not terminated as of that date, shall be
Participants in this Plan on that date.
 
1.8           "Plan" means this Great Plains Energy Company Frozen Supplemental
Executive Retirement Plan.
 
1.9           "Surviving Spouse" means a Participant's surviving spouse who is
eligible to receive a surviving spouse's benefit under the Basic Plan.
 
1.10           "Years of Benefit Service" means Years of Credited Service
(including fractions thereof) during which an employee is an Active
Participant.  "Years of Benefit Service" shall include only a Participant's
Years of Credited Service recognized through December 31, 2004.


 

--------------------------------------------------------------------------------

 
Appendix C






ARTICLE II
 
ELIGIBILITY FOR BENEFITS


2.1           Except as provided in Sections 2.2 and 3.4, below, each
Participant shall be eligible to receive a supplemental retirement benefit under
this Plan beginning as soon as is practicable after the Participant terminates
employment with the Company.
 
2.2           Notwithstanding any provision of this Plan to the contrary, the
terms of this Plan and all subsequent amendments hereto shall not affect the
rights and benefits of any person who is not an employee of the Company on or
after April 1, 2000.  The rights and benefits, if any, of such former employees
(or spouses or beneficiaries of said former employees) shall continue to be
governed by the terms of the Prior Plan as in effect on their date of
termination, death, total disability, or retirement, whichever first shall have
occurred.
 
ARTICLE III
 
AMOUNT AND FORM OF RETIREMENT BENEFITS


3.1           Normal Retirement.  A Participant's monthly supplemental
retirement benefit payable under the Plan as a Single Life Pension at the
Participant's Normal Retirement Date shall be made up of the sum of two
portions, the first of which is described in Paragraph (a) and the second of
which is described in Paragraph (b) of this Section.
 
(a)           The first of those portions shall make up for the difference
between an accrual rate of two percent (2%) and an accrual rate of one and
two-thirds percent (1 2/3%) for each of an Active Participant's Years of Benefit
Service.


 
 

--------------------------------------------------------------------------------

 
Appendix C






(b)           The second portion shall make up for the benefit otherwise lost to
an Active Participant under the Basic Plan due to:
 
(i)           compensation deferred under the Great Plains Energy Incorporated
Nonqualified Deferred Compensation Plan, or under Section VI of the Prior Plan,
 
(ii)           any amounts disregarded under the Basic Plan pursuant to the
provisions of Internal Revenue Code Sections 401(a)(17), 415, or similar
provisions restricting the amount of compensation or benefits that may be
considered under plans qualified pursuant to Internal Revenue Code Section
401(a), and
 
(iii)           any forfeiture of benefits under the Basic Plan due to lack of
vesting, but only to the extent the forfeiture reduces the amount to be paid
under Subparagraph (b)(1) of Section 3 of the Restated Severance Agreement
entered into by the Company and the Active Participant.
 
3.2           Benefits Payable Prior to Normal Retirement Date.  In the event a
Participant terminates employment with the Company before he or she reaches
Normal Retirement Date, the monthly supplemental retirement benefit payable
under the Plan shall be determined by computing the monthly retirement benefit
necessary to make up for the difference in accrual rates described in Section
3.1(a), for the benefit otherwise lost to the Participant due to the factors
described in Paragraph 3.1(b) and (c), and for the difference between
computations of monthly salary using computation periods of more than thirty-six
(36) consecutive months rather than of thirty-six (36) consecutive months,
reduced to reflect the early payment of the benefit


 

--------------------------------------------------------------------------------

 
Appendix C






and the Participant's younger age in the same circumstances and to the same
extent as the Single Life Pension under the Basic Plan is reduced to reflect
these factors.  The result is that:
 
(a)           There shall be no early retirement reduction factor applied to the
retirement benefit of a Participant who has satisfied all of the requirements
set forth in the Basic Plan for the Rule of 85 early retirement benefit,
 
(b)           The Basic Plan's early retirement reduction factor of one quarter
of one-percent (.25%) per month shall apply to the retirement benefit of a
Participant who does not satisfy all of the requirements set forth in the Basic
Plan for the Rule of 85 early retirement benefit, and whose employment with the
Company terminates on or after his or her Early Retirement Date, and
 
(c)           For the retirement benefit of a Participant who terminates
employment with the Company before his or her Early Retirement Date, and without
satisfying all of the requirements set forth in the Basic Plan for the Rule of
85 early retirement benefit, no early retirement subsidy of any kind shall
apply.
 
3.3           Disability Retirement.  A Participant whose employment with the
Company terminates due to a total disability for which the Participant is
eligible to receive benefits under the Company's Long-Term Disability Plan shall
then be eligible for a supplemental retirement benefit.  The supplemental
retirement benefit shall be determined in accordance with Sections 3.1 and 3.2,
except that his or her Years of Benefit Service shall include the period from
the date of disability to the Participant's Normal Retirement Date.  In no event
shall Years of Credited Service or Benefit Service in excess of 30 be
considered.
 
3.4           Form of Payment.  The Participant may elect the form in which
benefits under the Plan are to be paid from the forms set forth in this Section,
the value of each of which shall be the Actuarial Equivalent of the value of
each of the others.  Payment shall be made, in the case of a lump sum payment,
or shall begin, in the case of a pension, in accordance with the Participant's
election made as provided in Section 3.5.
 
(a)           Lump Sum Payment.  This  form  provides the Participant with a
one-time, single sum payment of the Participant's entire benefit under the Plan.
 
(b)           Single Life Pension.  A Single Life Pension pays the Participant a
monthly pension only for as long as the Participant lives.


 

--------------------------------------------------------------------------------

 
Appendix C






(c)           Single   Life  Pension   with   60   Months Guaranteed.  A Single
Life Pension with 60 Months Guaranteed pays a monthly benefit for as long as the
Participant lives.  If the Participant dies before receiving 60 monthly
payments, the Participant's beneficiary receives them for the remainder of the
60 months that were guaranteed.
 
(d)           Single   Life   Pension  with  120  Months Guaranteed.  A Single
Life Pension with 120 Months Guaranteed pays the Participant a monthly benefit
for as long as the Participant lives.  If the Participant dies before receiving
120 monthly payments, the Participant's beneficiary receives them for the
remainder of the 120 months that were guaranteed.
 
(e)           100%, 75%, 66 2/3%, 50%, 33 1/3% and 25% Joint Pensions.  A 100%,
75%, 66 2/3%, 50%, 33 1/3% or 25% Joint Pension pays the Participant a monthly
benefit for as long as the Participant lives.  If the Participant's spouse is
living when the Participant dies, he or she receives a monthly pension equal to
100%, 75%, 66 2/3%, 50%, 33 1/3% or 25%, respectively, of the monthly pension
the Participant received, for as long as he or she lives.  If the Participant is
not married as of the date the Participant's pension commences, it will be paid
to the Participant as a Single Life Pension.  The term "spouse," as used in this
form, means the person to whom the Participant is married on the date the
Participant's pension commences.
 
3.5           Election of Form and Timing.  A new Active Participant in the Plan
shall, within sixty (60) days of the date he or she becomes a Participant, elect
the form in which he or she wishes the benefit under the Plan to be paid, and
whether payment is to be made as soon as is practicable after termination of
employment with the Company and, if not, the anniversary of termination when
payment is to be made.  A Participant in the Plan as of April 1, 2000, shall
make these elections no later than April 15, 2000.  If such a Participant
terminates employment


 
 

--------------------------------------------------------------------------------

 
Appendix C






with the Company within one (1) year of the date the election form is filed with
the Company, the election shall have no effect, and the Participant's benefit
under the Plan will be paid in the form of a Single Life Pension, if the
Participant is then single, or in the form of a 50% Joint Pension, with the
Participant's spouse as the survivor, if the Participant is then married.
 
3.6           Chief Executive Officer.  In the case of a person who has served
at least ten (10) years in the position of Chief Executive Officer of the
Company, the two percent (2%) accrual rate referred to in Paragraph 3.1(a) shall
be three percent (3%), and no early retirement reduction factor shall be
applied.  In no event shall the sum of the accrual rates used to determine a
Participant's retirement benefits under the Basic Plan and this Plan exceed
sixty percent (60%), so for a participant who is eligible for the special
benefit for Chief Executive Officers described in the first sentence of this
paragraph, the maximum number of Years of Benefit Service taken into account
shall be twenty (20).


 
 

--------------------------------------------------------------------------------

 
Appendix C






ARTICLE IV
 
PAYMENT OF RETIREMENT BENEFITS


4.1           Supplemental retirement benefits payable in accordance with
Article III shall commence as provided in Section 2.1, and shall continue to be
paid as required by the form in which the Participant's benefit is paid.
 
                                              ARTICLE V
 
DEATH BENEFITS


5.1           If a Participant dies before supplemental retirement benefit
payments commence under this Plan, the Participant's Surviving Spouse shall
receive a pre-retirement survivor annuity under the Plan.  The amount of the
pre-retirement survivor annuity payable under this Plan shall be equal to the
amount of the qualified pre-retirement survivor annuity determined under the
Basic Plan, but calculated by substituting the amount of the Participant's
supplemental retirement benefit determined under Article III for the amount of
the Participant's benefit under the Basic Plan.
 
5.2           A Surviving Spouse's benefit under Section 5.1 shall be payable
monthly; its duration shall be the same as that of the qualified pre-retirement
survivor annuity payable under the Basic Plan.
 
ARTICLE VI
 
MISCELLANEOUS


6.1           The Board of Directors may, in its sole discretion, terminate,
suspend, or amend this Plan at any time or from time-to-time, in whole or in
part.  However, no amendment or suspension of the Plan shall affect a
Participant's right or the right of a Surviving Spouse to benefits accrued up to
the date of any amendment or termination, payable at least as quickly as is
consistent with the Participant's election made as provided in Section 3.5.  In
the event the Plan is terminated, the Committee will continue to administer the
Plan until all amounts accrued have been paid.
 
6.2           Nothing contained herein shall confer upon any Participant the
right to be retained in the service of the Company, nor shall it interfere with
the right of the Company to discharge or otherwise deal with Participants
without regard to the existence of this Plan.
 
6.3           Neither the Committee nor any member of the Board of Directors nor
any officer or employee of the Company shall be liable to any person for any
action taken or omitted in connection with the administration of the Plan unless
attributable to his or her own fraud or willful misconduct; nor shall the
Company be liable to any person for any such action unless attributable to fraud
or willful misconduct on the part of a director, officer or employee of the
Company.
 
6.4           This Plan is unfunded, and constitutes a mere promise by the
Company to make benefit payments in the future.  The right of any Participant or
Surviving Spouse to receive a distribution under this Plan shall be an unsecured
claim against the general assets of the Company.  The Company may choose to
establish a separate trust (the "Trust"), and to contribute to the Trust from
time to time assets that shall be held therein, subject to the claims of the
Company's creditors in the event of the Company's insolvency, until paid to Plan
Participants and Surviving Spouses in such manner and at such times as specified
in the Plan.  It is the intention of the Company that such Trust, if
established, shall constitute an unfunded arrangement, and shall not affect the
status of the Plan as an unfunded Plan for purposes of Title I of the Employee
Retirement Income Security Act of 1974, as amended.  The Trustee of the Trust
shall invest the Trust assets, unless the Committee, in its sole discretion,
chooses either to instruct the Trustee as to the investment of Trust assets or
to appoint one or more investment managers to do so.
 
6.5           To the maximum extent permitted by law, no benefit under the Plan
shall be assignable or subject in any manner to alienation, sale, transfer,
claims of creditors, pledge, attachment, or encumbrances of any kind.
 
6.6           Any amounts payable hereunder to any person under legal disability
or who, in the judgment of the Committee, is unable properly to manage his or
her financial affairs, may be paid to the legal representative of such person or
may be applied for the benefit of such person in any manner which the Committee
may select.
 
6.7           The Plan shall be administered by the Committee or its designee,
which may adopt rules and regulations to assist it in the administration of the
Plan.
 
6.8           A request for a Plan benefit shall be filed with the Chairperson
of the Committee or his or her designee, on a form prescribed by the
Committee.  Such a request, hereinafter referred to as a "claim," shall be
deemed filed when the executed claim form is received by the Chairperson of the
Committee or his or her designee.
 
The Chairperson of the Committee or his or her designee shall decide such a
claim within a reasonable time after it is received.  If a claim is wholly or
partially denied, the claimant shall be furnished a written notice setting
forth, in a manner calculated to be understood by the claimant:
 
(a)           The specific reason or reasons for the denial;
 
 

--------------------------------------------------------------------------------

 
 
(b)           A specific reference to pertinent Plan provisions on which the
denial is based;
 
(c)           A description of any additional material or information necessary
for the claimant to perfect the claim, along with an explanation of why such
material or information is necessary; and
 
(d)           Appropriate information as to the steps to be taken if the
claimant wishes to appeal his or her claim, including the period in which the
appeal must be filed and the period in which it will be decided.
 
The notice shall be furnished to the claimant within 90 days after receipt of
the claim by the Chairperson of the Committee or his or her designee, unless
special circumstances require an extension of time for processing the claim.  No
extension shall be for more than 90 days after the end of the initial 90-day
period.  If an extension of time for processing is required, written notice of
the extension shall be furnished to the claimant before the end of the initial
90-day period.  The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which a final decision will be
rendered.
 
If a claim is denied, in whole or in part, the claimant may appeal the denial to
the full Committee, upon written notice to the Chairperson thereof.  The
claimant may review documents pertinent to the appeal and may submit issues and
comments in writing to the Committee.  No appeal shall be considered unless it
is received by the Committee within 90 days after receipt by the claimant of
written notification of denial of the claim.  The Committee shall decide the
appeal within 60 days after it is received.  However, if special  circumstances
require an extension of time for processing, a decision shall be rendered as
soon as possible, but not later than 120 days after the appeal is received.  If
such an extension of time for deciding the appeal is required, written notice of
the extension shall be furnished to the claimant prior to the commencement of
the extension.  The Committee's decision shall be in writing and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, and specific references to the pertinent Plan
provisions upon which the decision is based.
 
6.9           Each Participant shall receive a copy of the Plan and, if a Trust
is established pursuant to Section 6.4, the Trust, and the Company shall make
available for inspection by any Participant a copy of any rules and regulations
used in administering the Plan.
 
6.10           If any contest or dispute shall arise as to amounts due to a
Participant under this Plan, the Company shall reimburse the Participant, on a
current basis, all legal fees and expenses incurred by the Participant in
connection with such contest or dispute; provided, however, that in the event
the resolution of any such contest or dispute includes a finding denying the
Participant's claims, the Participant shall be required immediately to reimburse
the Company for all sums advanced to the Participant hereunder.
 
6.11           This Plan is binding on the Company and will bind with equal
force any successor of the Company, whether by way of purchase, merger,
consolidation or otherwise.
 
6.12           If a court of competent jurisdiction holds any provision of this
Plan to be invalid or unenforceable, the remaining provisions of the Plan shall
continue to be fully effective.
 
6.13           To the extent not superseded by the laws of the United States,
this Plan shall be construed according to the laws of the State of Missouri.






 

